Case 3:20-cv-01657-KAD Document 17-6 Filed 02/12/21 Page 1 of 3




                          EXHIBIT F
               Case 3:20-cv-01657-KAD Document 17-6 Filed 02/12/21 Page 2 of 3




                        C OUGHLIN B ETKE                                                            LLP
                                    175 FEDERAL STREET
                                BOSTON, MASSACHUSETTS 02110

                                              TELEPHONE: 617-988-8050
                                               FACSIMILE: 617-988-8005

                                Please send all correspondence to our Boston office for scanning.

Benjamin H. Levites, Esq.                                                     Number: (212) 653-0380
Admitted in CT and NY                                                         Email: blevites@coughlinbetke.com


                                                                                       January 19, 2021
Via email
Frank J. McCoy
McCoy & McCoy, LLC
20 Church Street, 17th Fl.
Hartford, CT 06103
frank@mccoymccoy.com


Re:      D'Agostin v. Fitness International
         United States District Court for the District of Connecticut, docket no. 3:20-CV-03188-KAD

Frank:

        Further to the your correspondence dated January 15, 2021 and the corporate designee deposition
notice served by the Plaintiff on the same date, we write you in a good faith attempt to resolve this
discovery dispute pursuant to Federal Rule of Civil Procedure 37 and Local Rule of Civil Procedure 37.

        Concerning your proposal as to Request for Production 1, notwithstanding, subject to, and
without waiving its objections, Defendant Fitness International LLC d/b/a LA Fitness (“Fitness
International”) agrees to produce written policies or procedures, if any, that relate to the kind of conduct
or condition the Plaintiff alleges caused the injury in effect at the time of the incident and at the premises
at issue.

        Concerning your proposal as to Request for Production 2, notwithstanding, subject to, and
without waiving its objections, Fitness International agrees to produce the subject incident report.
Fitness International will provide a privilege log for documents, if any, withheld on the basis of work
product or attorney-client privilege.

RHODE ISLAND                  CONNECTICUT                                NEW HAMPSHIRE                NEW YORK
10 DORRANCE STREET            100 PEARL STREET                           20 TRAFALGAR SQUARE          1330 AVENUE OF THE AMERICAS
SUITE 700                     14TH FLOOR                                 SUITE 435                    SUITE 23A
PROVIDENCE, RI 02903          HARTFORD, CT 06103                         NASHUA, NH 03063             NEW YORK, NY 10019
TEL: 401-519-3637             TEL: 860-249-7020                          TEL: 603-589-4025            TEL: 212-653-0380
               Case 3:20-cv-01657-KAD Document 17-6 Filed 02/12/21 Page 3 of 3




        Concerning your proposal as to Request for Production 9, notwithstanding, subject to, and
without waiving its objections, Fitness International agrees to produce maintenance contracts, if any, for
the area of the Plaintiff’s fall. We have previously inquired of our client concerning the same and will
advise of their response on receipt.

       Concerning your notice of deposition, are you available for a meet-and-confer with Attorney
Chadbourne and me as to the scope of the notice and document requests this week? We are available at
your convenience in the afternoon.

         Thank you.
                                                                     Sincerely,


                                                                     Benjamin H. Levites

Cc: Atty. Chadbourne




RHODE ISLAND                 CONNECTICUT                   NEW HAMPSHIRE            NEW YORK
10 DORRANCE STREET           100 PEARL STREET              20 TRAFALGAR SQUARE      1330 AVENUE OF THE AMERICAS
SUITE 700                    14TH FLOOR                    SUITE 435                SUITE 23A
PROVIDENCE, RI 02903         HARTFORD, CT 06103            NASHUA, NH 03063         NEW YORK, NY 10019
TEL: 401-519-3637            TEL: 860-249-7020             TEL: 603-589-4025        TEL: 212-653-0380
